Title: From Thomas Jefferson to Philip Ludwell Grymes, 30 March 1802
From: Jefferson, Thomas
To: Grymes, Philip Ludwell


            Dear Sir
              Washington Mar. 30. 1802.
            Your favor of Feb. 25. has been duly recieved. my object in wishing to know when a guardian should be appointed to the orphans of the late mr Grymes your brother, was that I might know to whom it would be my duty to transmit an authentic copy of mrs Randolph’s will of which I was the depository. those orphans being the principal legatees, their guardian is the proper person to recieve this paper. I also send you a copy of a letter from mr Jennings, and another from mr Gourlay the executor, explanatory of the intentions of mrs Randolph. the bill on Govan for £100. sterl. for the immediate use of the children, I remitted to Messrs. Gibson & Jefferson to collect and pay as mr Edmund Randolph should direct. I think they informed me they paid the money to him. the draught on the executor for £200. I did not make; consequently it remains at your disposal. I shall immediately write to mr Gourlay informing him that I have turned over the papers to you. Accept assurances of my esteem and respect.
            Th: Jefferson
          